Order entered May 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00081-CV

                             BANK OF AMERICA, N.A., Appellant

                                                    V.

                          TFHSP SERIES LLC SERIES 315, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-02267-2013

                                             ORDER
       We GRANT appellant’s unopposed motion to amend initial brief and ORDER the brief

tendered to the Clerk of the Court on May 22, 2014 filed as of the date of this order. Appellee’s

brief shall be filed no later than June 16, 2014.


                                                         /s/   ADA BROWN
                                                               JUSTICE